         Case 3:20-cr-00191-W Document 36 Filed 05/21/20 PageID.127 Page 1 of 4




  1

  2

  3

  4

  5

  6

  7

  8                              UNITED STATES DISTRICT COURT

  9                             SOUTHERN DISTRICT OF CALIFORNIA

 10    UNITED STATES OF AMERICA                        No. 20-CR-191-W

11                           Plaintiff,                ORDER CONTINUING UNOPPOSED
                                                       MOTION TO CONTINUE MOTION
 12        v.                                          HEARING DATE

. 13
       JEALLENE GAITAN, et al.,
 14
                             Defendants.
 15

16
 17    The Court hereby FINDS AS FOLLOWS:

18          1.        Defendants        are   scheduled      to    appear    for     Motion

19     Hearing/Trial Setting on May 26, 2020.

 20         2.        Motions    are    pending,       excluding   time   pursuant   to   18

 21    U.S.C.    §   316l(h) (1) (D).

 22         3.        On March 17, 2020, the Chief United States District Judge

 23    of the Southern District of California entered an Order suspending
 24    jury trials and other proceedings scheduled to begin before April
 25    16, 2020. See .Order of the Chief Judge No. 18 (OCJ 18), Suspension
 26    of Jury Trials and Other Proceedings during the COVID-19 Public
 27
                                                   1

 28
          Case 3:20-cr-00191-W Document 36 Filed 05/21/20 PageID.128 Page 2 of 4




 1   Emergency     (March 17,     2020).    That Order was subsequently amended

 2   and modified by OCJs 18-A and 22. On April .15, 2020, the Suspension

 3   of    Proceedings    was    extended       another    30    days,     referencing    the

 4   Judicial Council of the Ninth Circuit's ratification of OCJ 18,

 5   extending the judicial emergency up to a one year period. See Order
 6   of the Chief Judge No. 24, Extending Suspension of Jury Trials and
 7   Other Proceedings during the COVID-19 Public Emergency (April 15,
 8   2020). On May 15, 2020, the Chief Judge issued OCJ 27, extending
 9   the judicial emergency another 30 days to June 15, 2020. OCJ 27
10   specifies that Judges in this Court may conduct limited in-person
11   proceedings beginning June            1,    2020     at    their    discretion.   These
12   Orders, which are hereby incorporated by reference, were imposed
13   based on     ( 1) the state of emergency declared in response to the
14   spread of the       corona virus      (COVID-19),         (2)   the   restrictions    on
15   public gatherings recommended by the Centers for Disease Control
16   and Prevention,      ( 3)   the lack of a quorum of grand jurors during
17
     the period of national emergency, and (4) restrictions on attorney
18
     visits imposed at the Metropolitan Correctional Center. In light
19
     of the public health restrictions and in order to protect public
20
     safety and prevent the . spread of the COVID-19 outbreak, the Court
21
     declared a judicial emergency under 18 U.S.C. § 3174 and continued
22
     or suspended all jury trials, trial-specific deadlines and other
23
     criminal proceedings, . under          Federal Rule of Criminal              Procedure
24
     5.1, in part through June 15, 2020.
25

26
27
                                                 2

28
         Case 3:20-cr-00191-W Document 36 Filed 05/21/20 PageID.129 Page 3 of 4




 1           4.      Given     the      grave   public-health              concerns         discussed       in

 2   Order of the Chief Judge No. 18, the ends of justice served by a

 3   continuance in this case outweigh the best interest of the public

 4   and defendant in a speedy trial.

 5           5.     Failure to grant the continuance would be likely to make

 6   a   continuation        of    the     proceeding             impossible          or    result     in    a

 7   miscarriage of justice.
 8           6.     Failure       to    continue      the     case     would          also       likely   put
 9   counsel,       parties,      witnesses,         and Court personnel at unnecessary

10   risk.
11           7.     Due to the restrictions imposed by current public-health
12   concerns it is also ·unreasonable to expect adequate preparation
13   for pretrial proceedings or for the trial itself within the Speedy
14   Trial Act time limits.              Thus, denial of a continuance is likely to
15            all     counsel                                                                     effective
     deny                              reasonable          time     necessary              for
16
     preparation, taking into account the exercise of due diligence.
17                                                                     .     .
             Accordingly, the Court finds that there are facts that support
18
     a continuance of the trial date or hearing date in this matter,
19
     and good cause for a finding of excludable time pursuant to the
20
     Speedy Trial Act, 18 U.S.C. § 3161.
21
             THEREFORE, FOR GOOD CAUSE SHOWN:
22
             1.     The   Motion        Hearing/Trial             Setting    in       this       matter     is
23
     continued from May 26, 2020 to June 29, 2020.
24
             2.     The   time     period       of    May     26,    2020        to    June      29,   2020,
25
     inclusive, is excluded in computing the time within which the trial
26

27
                                                       3

28
  a
          Case 3:20-cr-00191-W Document 36 Filed 05/21/20 PageID.130 Page 4 of 4




  1     must    commence,           pursuant      to        18   U.S.C.   §§ 3161    (h) (1) (D),

  2     3161 (h) (7) (A),      (h) (7) (B) (i),    (h) (B) (iv).

  3            3.    Nothing in this Order shall preclude a finding that other

  4     provisions of the Speedy Trial Act 'dictate that additional time

  5     periods     are    excluded        from   the    period     within   which   trial   must

  6     commence. Moreover, the same provisions and/or other provisions of
  7     the Speedy Trial Act may in the future authorize the exclusion of
  8     additional time periods from the period within which trial must
  9     commence.
 10            IT IS SO ORDERED.
 11            DATED:     J/!)..l /-:rt)
 12

 13
                                                   THOMAS J. w
 14                                                United States District Judge

 15

· 16

 17

 18

 19

 20

 21

 22

 23
 24 ·

 25

 26

 27
                                                        4

 28
